Citation Nr: 1420955	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-31 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) (except for a period when a temporary total rating was in effect).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Chicago, Illinois, respectively.  In the August 2009 decision, the RO granted an increased (50 percent) rating for PTSD, effective March 23, 2009.  In the March 2010 decision, the RO denied entitlement to a TDIU.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

In July 2010, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected PTSD due to hospitalization in excess of 21 days, effective from March 16, 2010 through April 30, 2010.  A 50 percent rating was resumed from May 1, 2010.

In August 2010, the RO granted an increased (70 percent) rating for PTSD, effective from January 23, 2009 through March 15, 2010 and since May 1, 2010.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to an increased rating for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, it was acknowledged on the record during the September 2013 hearing that the Veteran wished to withdraw from appeal his claim for an increased rating for PTSD.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to an increased rating for PTSD, is dismissed.


REMAND

The most recent opinion concerning the impact of his service-connected psychiatric disability on his employability was provided by the examiner who conducted the November 2009 VA psychiatric examination.  VA treatment records from the VA Medical Center in Topeka, Kansas (VAMC Topeka) indicate that he was hospitalized at that facility in 2010 for psychiatric treatment.  He reported on his June 2013 substantive appeal (VA Form 9) that his PTSD had worsened.  Also, "Disability Report" forms from the Social Security Administration (SSA) (Form SSA-3441) dated after the November 2009 examination include reports which suggest that the Veteran's PTSD was worsening.  

In light of the evidence suggestive of a change in the status of the Veteran's service-connected psychiatric disability, a remand is necessary to afford him new appropriate VA examinations to obtain a new opinion as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).


A September 2013 VA mental health outpatient treatment note from the VA outpatient clinic in Rockford, Illinois (VAOPC Rockford) indicates that the Veteran was scheduled for follow up psychiatric treatment in 2 months.  There are no more recent VA treatment records in the claims file or among the Veteran's paperless records in VBMS and the Virtual VA system.  In addition, VA treatment records and an "Authorization and Consent to Release Information" form (VA Form 21-4142) dated in December 2009 reflect that the Veteran received psychiatric treatment at the Rockford Vet Center in Rockford, Illinois.  Any relevant treatment records from this facility have not yet been obtained.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran's SSA disability records reveal that he reportedly received treatment for hearing problems at the OSF Specialty Clinic-Guilford Square and St. Anthony Medical Center.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although there are some treatment records from the above identified facilities included among the Veteran's SSA disability records, these steps have not been taken with regard to any additional records pertaining to treatment for hearing loss and tinnitus.  As any such records are relevant to the claim for a TDIU, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran raised the issues of entitlement to service connection for a bilateral leg disability (to include tendonitis as secondary to service-connected diabetes mellitus), a bilateral neurologic disability of the upper and lower extremities, and erectile dysfunction on his June 2013 VA Form 9 and on a "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b) dated in September 2013 which included among the paperless records in VBMS.  These issues have not yet been adjudicated and are inextricably intertwined with the issue of entitlement to a TDIU.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall adjudicate the Veteran's claims of service connection for a bilateral leg disability (to include tendonitis as secondary to service-connected diabetes mellitus), a bilateral neurologic disability of the upper and lower extremities, and erectile dysfunction.  These issue shall not be certified to the Board unless a timely notice of disagreement and substantive appeal is submitted.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, diabetes, hearing loss, and tinnitus from VAOPC Rockford dated from September 2013 through the present, the Rockford Vet Center, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, diabetes, hearing loss, and tinnitus from OSF Specialty Clinic-Guilford Square and St. Anthony Medical Center.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.
If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination (to include a psychiatric examination) to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system and VBMS, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, hearing loss, and tinnitus) would, either individually or in combination and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner shall also indicate whether the above opinion would change if a leg disability, a neurologic disability, and/or erectile dysfunction were considered service-connected disabilities
.
The examiner must provide reasons for each opinion given.

5.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


